UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4007



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROY PATRICK SARGEANT, a/k/a Sarge, a/k/a Cee,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:04-cr-00898-JFA-1)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


W. Michael Duncan, AUSTIN, LEWIS & ROGERS, P.A., Columbia, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roy Patrick Sargeant seeks to appeal the district court’s

judgment granting him a three level reduction from his advisory

sentencing guidelines range pursuant to U.S. Sentencing Guidelines

Manual § 5K1.1 (2006). On appeal, Sargeant’s sole alleged error is

that the district court erred in granting only a three level

departure from his advisory guidelines range.    Sargeant does not

allege that the departure decision resulted in a sentence imposed

in violation of law or resulted from an incorrect application of

the Guidelines. Accordingly, we dismiss Sargeant’s appeal for lack

of jurisdiction.   See United States v. Hill, 70 F.3d 321, 324 (4th

Cir. 1995).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -